   Nicholas M. M. Drum, OSB #063167
   Dayna J. Christian, OSB #973360
   Immix Law Group PC
   600 NW Naito Parkway, Suite G
   Portland, Oregon 97209
   Phone: (503) 802-5533
   E-Mail: nick.drum@immixlaw.com
   E-Mail: dayna.christian@immixlaw.com

   Attorneys for Plaintiff Billups, Inc.




                                UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON

                                           PORTLAND DIVISION




   BILLUPS, INC., an Oregon corporation,           Case No.: 3:20-CV-00891-BR

                         Plaintiff,

          v.                                       PLAINTIFF BILLUPS, INC.’S MOTION
                                                   FOR ENTRY OF DEFAULT AGAINST
   AMBASSADOR TECHNOLOGIES, INC.                   DEFENDANT HERBAN INDUSTRIES
   dba BYPROXIE, a foreign corporation;            CA LLC
   HOMETOWN HEART, a foreign
   corporation; EAZE TECHNOLOGIES INC.,
   a foreign corporation; and HERBAN
   INDUSTRIES CA LLC, a foreign limited
   liability company,

                         Defendants.

                               I. CERTIFICATE OF COMPLIANCE

          Pursuant to Local Rule (“LR”) 7-1, counsel for Plaintiff Billups, Inc. (“Plaintiff” or

   “Billups”) certifies that they have been unable to confer with Defendant Herban Industries

   CA LLC (“Herban”) regarding Plaintiff Billups, Inc.’s Motion for Entry of Default Against

   Defendant Herban Industries CA LLC (“Motion”), as discussed further below.


Page 1 - PLAINTIFF BILLUPS, INC.’S MOTION FOR ENTRY OF DEFAULT AGAINST        Immix Law Group PC
                                                                              600 NW Naito Pkwy, Ste G
DEFENDANT HERBAN INDUSTRIES CA LLC                                            Portland, OR 97209
                                                                              Phone: (503) 802-5533
                                                                              Facsimile: (503) 802-5351
          No appearance has been filed nor has any notice of an intent to appear been submitted

   by Herban or counsel for Herban. Therefore, compliance with LR 55-1 is not required.

                           II. MOTION FOR ENTRY OF DEFAULT

          Pursuant to Federal Rule of Civil Procedure (“FRCP”) 55(a), Plaintiff hereby moves

   this Court for an entry of default against Defendant Herban. As fully detailed below, Herban

   has failed to appear before this Court and/or participate in this litigation as required by the

   applicable rules. As such, it is appropriate and necessary for this Court to order the entry of

   default against it.

          This Motion is supported by the statement of background facts and memorandum of

   law set forth below, as well as the Declaration of Dayna J. Christian that is being filed

   concurrently with this Motion.

                                    III. BACKGROUND FACTS

          Billups filed this action against all defendants for breach of contract and unjust

   enrichment on June 3, 2020. Complaint (Docket No. 1). On September 18, 2020, Billups

   filed its First Amended Complaint. First Amended Complaint (Docket No. 19). Billups has

   successfully served all defendants, including Herban (the registered agent for which was

   served on October 30, 2020). See Proof of ServiceHerban Industries CA LLC (Docket No.

   27) (“Proof of Service”).

        Pursuant to FRCP 12(a)(1)(A)(i), Herban was required to answer the First Amended

   Complaint by no later than November 20, 2020. See FRCP 12(a)(1)(A)(i) (requiring a

   defendant to answer within twenty-one days of being served with a summons and complaint).

   To date, no answer has been filed by Herban or its counsel. Further, to date no intent to

   appear in the matter has been submitted to the Court or Billups’ counsel by or on behalf of

   Herban. Declaration of Dayna J. Christian in Support of Plaintiff Billups, Inc.’s Motion for

   Entry of Default Against Defendant Herban Industries CA LLC (“Christian Decl.”), ¶ 3.

Page 2 - PLAINTIFF BILLUPS, INC.’S MOTION FOR ENTRY OF DEFAULT AGAINST          Immix Law Group PC
                                                                                600 NW Naito Pkwy, Ste G
DEFENDANT HERBAN INDUSTRIES CA LLC                                              Portland, OR 97209
                                                                                Phone: (503) 802-5533
                                                                                Facsimile: (503) 802-5351
   Having been adequately served and having failed to answer within the required time, this

   Motion is appropriate, and an entry of default against Herban is required.

                                 IV. MEMORANDUM OF LAW

          “When a party against whom a judgment for affirmative relief is sought has failed to

   plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

   enter the party’s default.” FRCP 55(a) (emphasis added).

          Billups’ counsel retained the services of Accurate Document Imaging (“ADI”), an

   entity in California that specializes in process service of legal documents in the Redding,

   California area. See Proof of Service, 2; Christian Decl., ¶ 4. ADI, by and through its

   process server Duane Shoemaker, received and served upon Herban the Summons issued by

   the Clerk of this Court and a true and accurate copy of the First Amended Complaint on

   October 30, 2020. See Proof of Service, 2; see also Summons in a Civil ActionHerban

   Industries CA LLC (Docket No. 24); Christian Decl., ¶ 5. Personal service upon Herban was

   accomplished by ADI’s service of the Summons and First Amended Complaint upon

   Herban’s registered agent, Northwest Registered Agent Inc. in Redding, California. Proof of

   Service, 2.

          To date, no answer has been filed by Herban, nor has any other notice of an intent to

   appear been submitted by or on behalf of Herban. Christian Decl., ¶ 3. The time provided

   for such an appearance has expired. See FRCP 12(a)(1)(A)(i). Accordingly, Plaintiff is

   entitled to the entry of an order of default by the Clerk of this Court.

   ///

   ///

   ///

   ///

   ///


Page 3 - PLAINTIFF BILLUPS, INC.’S MOTION FOR ENTRY OF DEFAULT AGAINST          Immix Law Group PC
                                                                                600 NW Naito Pkwy, Ste G
DEFENDANT HERBAN INDUSTRIES CA LLC                                              Portland, OR 97209
                                                                                Phone: (503) 802-5533
                                                                                Facsimile: (503) 802-5351
                                         V. CONCLUSION

          For the reasons set forth above, Plaintiff is entitled to the entry of an order of default

   against Herban pursuant to FRCP 55(a). Plaintiff respectfully requests that this Court grant

   its Motion and that the Clerk of this Court promptly enter the requested order of default.


          DATED December 4, 2020


                                                        IMMIX LAW GROUP PC

                                                        ______________________________
                                                        Nicholas M. M. Drum, OSB #063167
                                                        Dayna J. Christian, OSB #973360
                                                        Immix Law Group PC
                                                        600 NW Naito Parkway, Suite G
                                                        Portland, Oregon 97209
                                                        Phone: (503) 802-5533
                                                        Fax: (503) 802-5351
                                                        E-Mail: nick.drum@immixlaw.com
                                                        E-Mail: dayna.christian@immixlaw.com

                                                       Attorneys for Plaintiff




Page 4 - PLAINTIFF BILLUPS, INC.’S MOTION FOR ENTRY OF DEFAULT AGAINST           Immix Law Group PC
                                                                                 600 NW Naito Pkwy, Ste G
DEFENDANT HERBAN INDUSTRIES CA LLC                                               Portland, OR 97209
                                                                                 Phone: (503) 802-5533
                                                                                 Facsimile: (503) 802-5351
                                  CERTIFICATE OF SERVICE
         I hereby certify that on December 4, 2020 I served a true copy of the foregoing

    PLAINTIFF BILLUPS, INC.’S MOTION FOR ENTRY OF DEFAULT AGAINST

    DEFENDANT HERBAN INDUSTRIES CA LLC on the individuals listed below, by way

    of the method indicated:


    Steven C. Berman                                                       Via E-Mail
    Lydia Anderson-Dana
    Stoll Stoll Berne Lokting & Shlachter P.C.
    209 SW Oak Street, Suite 500
    Portland, OR 97204
    (503) 277-1600
    sberman@stollberne.com
    landersondana@stollberne.com
    Paul Llewellyn (admitted pro hac vice)                                 Via E-Mail
    Evangeline A.Z. Burbidge (admitted pro hac vice)
    Amy Kashiwabara (admitted pro hac vice)
    Lewis & Llewellyn, LLP
    601 Montgomery Street, Suite 2000
    San Francisco, CA 94111
    (415) 800-0592
    PLlewellyn@lewisllewellyn.com
    eburbidge@lewisllewellyn.com
    akashiwabara@lewisllewellyn.com
    Attorneys for Defendants Hometown Heart
    and Eaze Technologies, Inc.

                                                 IMMIX LAW GROUP PC

                                                 __________________________________
                                                 Nicholas M. M. Drum, OSB No. 063167
                                                 Dayna J. Christian, OSB No. 973360
                                                 Immix Law Group PC
                                                 600 NW Naito Parkway, Suite G
                                                 Portland, Oregon 97209
                                                 Phone: (503) 802-5533
                                                 Fax: (503) 802-5351
                                                 E-Mail: dayna.christian@immixlaw.com
                                                 E-Mail: nick.drum@immixlaw.com

                                                 Attorneys for Plaintiff


Page 1 – CERTIFICATE OF SERVICE                                             Immix Law Group PC
                                                                            600 NW Naito Parkway, Suite G
                                                                            Portland, OR 97209
                                                                            Telephone: 503-802-5533
                                                                            Facsimile: 503-802-5351
